DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 	
Claims 1, 3, 5-9, 12-16 are pending and have been considered on the merits.  All arguments and amendments have been considered.
			

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holm (2008/0199924 A1 and EP1893764) in view of Cesarini et al. (Biotech for Biof., 2014, p. 1-12, IDS) and Bornscheuer (US2007/0202566).
Regarding claims 1, 14, Holm teach a phospholipid reducing process comprising providing a reaction mixture comprising a phospholipid-containing oil substrate, i.e. a crude rapeseed oil (0015, 0018, 0019, 0070) with water, a phospholipase and an alcohol having 1 to 5 carbon atoms such as methanol or ethanol (0011, 0017, 0021, 0039), incubating the mixture (0039, 0071) and producing FAE and FAME, i.e. conditions allowing enzymes to catalyze hydrolysis and/or transesterification of phospholipids in said oil material to provide a reacted oil material (0011).  The incubation conditions allow the enzyme to catalyze hydrolysis and/or transesterification of phospholipids (0002, 0003, 0010, 0012, 0039, 0040). 
Regarding the amount of methanol added, they teach the methanol/fatty acid molar ratio to be at least 0.1 and max 10, preferably 0.3-5 (0041), thus corresponding to the claimed 1-2.5 wt % and 1.5 molar equivalents based on oil of claim 1(0070). 
 Regarding claim 3, the reference teaches treating an oil containing free fatty acids and glycerides (0017, 0018) to produce FAAE and FAME (0017,0018).  The oil material comprises triglycerides and fatty acids (0039, 0041, claim 20) and there is a water phase comprising water and enzymes (0042, 0046) and a fatty phase (hydrophobic) consisting of the fatty materials (0017, 0042, 0072). While they teach that the phases can be separated, they do not disclose if there is separation before the transesterification process or the biodiesel production according to claim 16.  
Regarding claim 5, the alcohol is added at the onset of step ii) (0039). 
Regarding claim 6, the alcohol is methanol or ethanol (0011, 0017, 0021, 0039)
Regarding claim 7, the water is in a final concentration of 0-50% w/w (0041)
Regarding claim 8, they teach the conversion of fatty acids into fatty acid methyl esters (0072, Table 1) in amounts of 94%, 93%, 86% and 94% at 24 hours and 60%, 59%, 52% and 62% at 3 hours (see Table 1).   Therefore the oil is converted to FAAE by 20% or more.
Regarding claim 1, the phospholipase A1 (0011, 0017, 0024) is from Thermomyces lanuginosus (0020). They teach the addition of two enzymes, a lipolytic enzyme and a phospholipase (0012, Table 1) but do not teach phospholipase C with PI specificity (PI-PLC).
Regarding claim 12, they teach the dosage of enzyme to be 30 and 100 ppm (0070, Table 1) and that the amount of enzyme is added in terms of lipolytic activity on tributyrin (LU). One unit of lipase activity (1LU) equal the amount of enzyme capable of releasing 1µmol butyric acid/min. The enzyme is doses at 4000 LU/8 gram oil corresponding to 30 or 100 ppm (300 and 1000LU/kg/oil) however the reference does not teach but do not teach phospholipase C with PI specificity (PI-PLC).
Regarding claim 16, the reacted oil material is used for biodiesel production and transesterification without any separation of the hydrophobic and hydrophilic phase as they teach transesterification and degumming together (0012, 0014, 0020, see example). 
Holm does not teach their PLA1 from T. lanuginosus with a phospholipase C with PI specificity. 

Regarding claims 1, 2, 14, Cesarini teach a phospholipid reducing process for the production of biodiesel and transesterification (p. 2, whole page) comprising providing a reaction mixture comprising a phospholipid-containing oil, i.e. a crude soybean oil (p.2) with water, a phospholipase and a short chain alcohol having 1 to 5 carbon atoms, i.e. methanol (p. 2, last parag., p. 3, Table 1), incubating the mixture (p. 4-5, 9, 10) and producing fatty alkyl esters (FAME) (p. 5-6, Table 4, 5).  Regarding claim 1, they teach the use of phospholipase A1 and C (p. 2, 2nd col, Table 1, 5) and that PLC is an ideal helper of PLA1 in the process (p. 62nd col) .

Regarding the amount of methanol added, they teach adding a total amount of 1.5 molar equivalents based on total fatty acid in the oil. Methanol is added at 0.5 eqs during 10 h (p. 4-5, effect of methanol section, p. 3, table 1). 
 Regarding claim 3, the reacted oil material comprises TAG, DAG and free fatty acids when treated with phospholipase enzymes (FFA)(p. 2, 2nd col, 1st full parag., p. 5-6) and Fig. 2 demonstrates a hydrophilic and hydrophobic phase separations comprising an oil phase (hydrophobic) and a hydrophilic phase. 
Regarding claim 4, the incubation conditions allow for the enzyme to catalyze hydrolysis and/or transesterification of phospholipids (p. 2-10, p.9 enz. Deg. And transesterif. sections). 
Regarding claim 5, the alcohol is added at the onset of step ii) (p. 4, p. 9 Enzymatic degumming). 
Regarding claim 6, the alcohol is methanol (p. 3, Table 1).
Regarding claim 7, the water is in a final concentration of 0-4% w/w (p. 3, Table 1, p. 9, p. 10).
Regarding claims 8 and 9, they teach the conversion of fatty acids into fatty acid methyl esters in amounts of ranging from 85-98% (p. 5, last parag.-p. 6, whole page, Table 4). Therefore the oil is converted to FAAE by 20% or more and having a ratio of more than or equal to 10:90 of claim 9. The reference teaches the phospholipases action on the reduction of phospholipids in the reacted mixture. They teach that phospholipase contribute to the release of FFA which can then be used for FAME formation by a second enzyme. FFA is released and then the second enzyme is added to liberate a phosphodiester (Fig. 3, page 6, whole page). If the reference is teaching production of 85-98% FAME, then the ratio of FFA:FAAE/FAME would be more than or equal to 10:90 of claim 9. 
Regarding claim 15, the process can be used as a pretreatment (p.2, whole page, p.9, teaching separate degumming and transesterification processes). 
Regarding claim 16, the oil material is used for biodiesel production (0014, 0020) and there is no separation before the transesterification process or the biodiesel production (p. 10, one step degumming and transesterif. Section). 
Cesarini teach the use of phospholipase A1 and C (p. 2, 2nd col, Table 1, 5) and that PLC is an ideal helper of PLA1 in the process (p. 62nd col).
Cesarini does not teach phospholipase C with PI specificity. 

Regarding claim 1, Bornscheuer teach the use of a phospholipase C (PLC) with specificity towards PI, Bornscheuer teach a method of degumming oils (0006-0008, 0515) using phospholipase A1 and phospholipase C having phosphatidylinositol activity (PI-PLC)(0150-0154 and 0008, 0076, 0077, 0149) to remove phospholipids (0149). They teach the use of PI-PLC in addition to using PLA1 in oil degumming processes (0150, 0151, 0496, 0497, 0499, 0500-0503) with water added in amounts between 0.1-20% (0500) because they achieve a more complete degumming of high phosphorous oils and upon cleavage by PI-PLC, PI is converted to diacylglycerol and phosphoinositol while the diacylglycerol partitions to the aqueous phase therefore improving oil yield (0151). The enzyme is added in amounts of 10-10000U/kg oil (0516).  They teach that upon completion, enzyme and water are separated from the oil phase (0517).  They additionally teach that separation of phospholipid digestion products can be achieved by silica gel TLC with chloroform/methanol/water as the solvent (0409). 
Thus, it would have been obvious before the effective filing date of the claimed invention to have used PLA1 with a PLC in a process for reducing phospholipids taught by Holm because Cesarini and Bornscheuer teach that the combination of enzymes are ideal and they achieve a more complete degumming of high phosphorous oils therefore improving oil yield. 
Regarding claim 12, while the art teaches enzyme dosages within applicants range, the dosage is optimization based upon oil content and thus the dosage is a result effective variable optimizable by one of ordinary skill in the art. 
Regarding claim 13, depending on the phospholipase enzyme used, , one would not expect all phospholipases to have the same activity. For example, Holmes teach using two different lipolytic enzymes wherein the first enzyme exhibits a higher activity against triglyceride than FFA, and the second enzyme exhibits higher activity against FFA than triglyceride. The first enzyme has a ratio of activity on triglyceride (measured as conversion of triglyceride to fatty acid alkyl esters FAAE) to activity on FFA (measured as conversion of FFA to FAAE) below 0.2. The second enzyme has a ratio of activity on triglyceride to activity on FFA above 0.5. Therefore, one might expect that 5% or less of triglycerides are reacted during some point of the incubation of step ii).
 Cesarini teaches that Callera Trans does not have hydrolytic phospholipase activity and some phospholipid formations are not complete after treatment.  They find that the highest formations are seen with a combination of phospholipases. PLA1 first releases a FFA from a phospholipid making it available for esterification with methanol. Phospholipases release FFA’s located at different positions and with a combination of PLA1 and PLC, higher reductions are found (p. 5, last parag.-whole page 6, Fig. 3).  Therefore, depending on the lipase activity, one would not expect a complete reaction of triglycerides (see Fig. 3, Cesarini). 
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. Applicants only argument is that the references do not teach or suggest each and every limitation of the amended claims, yet fails to point out disagreements with the examiner’s contentions.  Applicant must discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
The rejections are maintained. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632